DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al. (Pat. No. US 9,314,275 B2) in view of Schafer et al. (Pub. No. US 2018/0153591 A1).
Regarding claims 1, 2, and 4-6, 8-10, Clement et al. discloses a sublaminar band clamp system 1 comprising: a first locking mechanism 16; a second locking mechanism 20; and a body 10 comprising: a first portion comprising a first passage 15, wherein the first locking mechanism 16 is disposed within the first passage 15 (figure 8); a second portion comprising a second passage 19, wherein the second locking mechanism 20 is disposed within the second passage (figure 8); a third passage 18 (figure 5) extending across the body, the third passage in fluid communication with the second passage 19 (figures 5-8), the third passage 18 configured to receive a sublaminar band 2 (figure 8); and an opening 11 positioned between the first and second portions, the opening 11 in fluid communication with the first passage 15, the opening configured to receive a spinal rod 3 (figures 5 and 8), and wherein a longitudinal axis of the first passage 15 is generally parallel to a longitudinal axis of the third passage 18 (figure 5).  The first and second locking mechanisms 16, 20 are screws (figure 5).  The system further comprising the spinal rod 3 (figure 8).  The first locking mechanism 16 is in contact with the spinal rod 3 (figure 8).  The spinal rod 3 is in contact with an inner surface of the opening 11 (figure 8).  The system further comprises the sublaminar band 2 (figure 8).  The second locking mechanism 20 contacts the sublaminar band 2 (figure 8).  The sublaminar band 2 contacts an inner surface of the third passage 18 (figure 8).  

    PNG
    media_image1.png
    699
    595
    media_image1.png
    Greyscale

Clement discloses the claimed invention except wherein the opening is only partially surrounded by the body to allow lateral loading of the spinal rod relative to a longitudinal axis of the opening.  
Schafer et al. teaches wherein the opening 110 is open on one lateral side of the body in order to allow the spinal rod 120 to be loaded into the opening 110 from a lateral direction, thus having the advantage of ease of installation (paragraph 0052; figures 1-7).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the opening disclosed by Clement to be only partially surrounded by the body to allow lateral loading of the spinal rod relative to a longitudinal axis of the opening, as taught by Shafer et al., in order to make installation easier (paragraph 0052).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al. (Pat. No. US 9,314,275 B2) in view of Schafer et al. (Pub. No. US 2018/0153591 A1) and further in view of Blakemore et al. (Pub. No. US 2018/0064469).
Regarding claim 3, Clement et al. as modified by Schafer et al. discloses the claimed invention except wherein pins extend through the first passage and contact the first locking mechanism.  
Blakemore et al. teaches wherein a locking mechanism 80 comprises a set screw 82 and a locking surface 84 rotatably connected thereto by a pair of pins 86 (figure 7).  The pins 86 extend through the first passage in which the locking mechanism is received and contact the locking mechanism (figure 5).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the locking mechanism disclosed by Clement et al. to comprise a locking surface 84 connected thereto by a pair of pins 86 which extend through the first passage and contact the first locking mechanism, as taught by Blakemore et al., for the purpose of preventing damage to the spinal rod by removing rotation between the locking surface and the rod.
 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al. (Pat. No. US 9,314,275 B2) in view of Schafer et al. (Pub. No. US 2018/0153591 A1) and further in view of Arafiles (Pat. No. US 6,652,526).
Regarding claim 7, Clement et al. as modified by Schafer et al. discloses the claimed invention except wherein an inner surface of the opening comprises teeth or grooves.
Arafiles teaches wherein an inner surface of an opening for a rod comprises teeth/grooves 15 for the purpose of improving grip on the rod (col. 2, lines 55-60; figures 1 and 4).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the inner surface of the groove to comprise teeth or grooves as taught by Arafiles, for the purpose of improving grip on the rod.
Claim(s) 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al. (Pat. No. US 9,314,275 B2) in view of Schafer et al. (Pub. No. US 2018/0153591 A1) and further in view of Biedermann et al. (Pub. No. US 2011/0230969 A1).
Regarding claim 21, Clement et al. as modified by Schafer et al. discloses the claimed invention except wherein the system further comprises at least one pin disposed in the body near the first locking mechanism to prevent the first locking mechanism from backing out of the first passage.
Biedermann et al. teaches wherein a system (figures 1-7A) comprises at least one pin 11 disposed in the body 1 near the first locking mechanism 2 to prevent the first locking mechanism 2 from backing out of the first passage 9a (paragraph 0044).  Biedermann et al. teaches that the pin provides feedback to the surgeon and locks the locking mechanism in place (paragraph 0044).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the system disclosed by Biedermann et al. to comprise at least one pin disposed in the body near the first locking mechanism to prevent the first locking mechanism from backing out of the first passage, as taught by Biedermann et al., in order to provide the surgeon with feedback and to lock the locking mechanism in place once it is fully seated.
Regarding claim 22, Clement as modified by Schafer et al. discloses the claimed invention except wherein the system further comprises a pair of pins disposed orthogonally relative to a longitudinal axis of the first passage so as to prevent the first locking mechanism from backing out of the first passage.
Biedermann et al. teaches wherein a system (figures 1-7A) comprises at least one pin 11 disposed orthogonally relative to a longitudinal axis of the first passage 9a so as to prevent the first locking mechanism 2 from backing out of the first passage 9a (paragraph 0044).  Biedermann et al. teaches that the pin provides feedback to the surgeon and locks the locking mechanism in place (paragraph 0044).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the system disclosed by Biedermann et al. to comprise at least one pin disposed orthogonally relative to a longitudinal axis of the first passage so as to prevent the first locking mechanism from backing out of the first passage, as taught by Biedermann et al., in order to provide the surgeon with feedback and to lock the locking mechanism in place once it is fully seated.
It would have been further obvious to modify the system to comprise two such pins, 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the system of Clement as modified by Schafer et al. and Biedermann et al. having two pins, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773